DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19, 21, 41, 61-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 21, 41 it set  forth that the mr images “share redundant information”; however it is unclear and indefinite what that is.  For example, the images are generate 
Furthermore, it is unclear what is to “preserve components which contribute to signals associated with the at least one portion”; acquiring a regular MR image from a patient’s portion implies sending and receiving signals from the portions; therefore, the image generated from the received signals would “preserve components which contribute to signals associated with the at least one portion” in order to generate the image; the claim is unclear and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-19, 21, 41, 61-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more.
Claims 1, 21, 41 set forth the steps “generating a plurality of MR images of the at least one portion, wherein a number of the MR images is based on a number of MR coils in a MR apparatus used to generate the MR images; generating MR imaging information by denoising a first one of the MR images based on at least one other of the MR images, wherein the first one of the MR images and the at least one other of the MR images share redundant information; generating the at least one denoised MR image based on the MR imaging information, wherein the at least one denoised MR image is generated using a procedure configured to preserve components which contribute to signals associated with the at least one portion.”.
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea.  The limitations listed above, under the broadest reasonable interpretation, cover performance of the limitations in the mind, mental process.
Following step 2B of the two prong test, having the steps or elements of generating a plurality of images based on the number of coils, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves which represent insignificant extra-solution activity.
The dependent claims 2-4, 6-19, 61-63 fail to provide steps and elements that provide and amount to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 17-19, 21, 41, 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veraart et al. “Diffusion MRI noise mapping using random matrix theory” Magnetic Resonance Med. Vol. 76(5), November 2016.

With respect to claim 1, 21, 41, Veraart discloses a method, system and non transitory CRM for generating at least one denoised magnetic resonance (MR) image of at least one portion of at least one patient, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
generating a plurality of MR images of the at least one portion, wherein a number of the MR images is based on a number of MR coils in a MR apparatus used to generate the MR images  (see Theory, pg. 3 “Phased array coil technology has seen significant developments in the last decades. The introduction of coil systems with a large number of channels, along with new parallel imaging techniques has resulted in significant improvements in scan times or SNR. The resulting magnitude MR data distribution, however, depends on the reconstruction method that is used to combine the complex signals from all independent channels. In general, magnitude MR data is approximately nc-χ distributed with 2L degrees of freedom (23). Here, L corresponds to the effective number of coils and depends on both the hardware and the applied reconstruction technique”;
generating MR imaging information by denoising a first one of the MR images based on at least one other of the (see “Denoising” pg. 14) MR images, wherein the first one of the MR images and the at least one other of the MR images share redundant information (see Purpose Methods, Conclusion in the Abstract, “To estimate the spatially varying noise map using a redundant magnitude MR series.Methods—We exploit redundancy in non-Gaussian multi-directional diffusion MRI data by identifying its noise-only principal components, based on the theory of noisy covariance matrices. The bulk of PCA eigenvalues, arising due to noise, is described by the universal Marchenko-Pastur distribution, parameterized by the noise level. This allows us to estimate noise level in a local neighborhood based on the singular value decomposition of a matrix combining neighborhood voxels and diffusion directions.”; 
and generating the at least one denoised MR image based on the MR imaging information,                                                                                                         wherein  the at least one denoised MR image is generated using a procedure configured to preserve components which contribute to signals associated with the at least one portion “By applying PCA to redundant data and preserving only the significant principal components, the noise can be strongly reduced. Manjon et al. (49) recently proposed image denoising in the context of dMRI by using a sliding window wherein the local PCA transformation matrix was estimated. Denoising is then achieved by canceling all principal components with eigenvalues below some threshold; the key uncertainty in this approach is choosing this threshold. The authors rely on empirically defined thresholds, e.g. 5.29σ2 for their particular M and N . Here, we suggest using an objective threshold based on the right edge of the Marchenko-Pastur distribution [6]. Hence we foresee that considering λ+ as a threshold value will further improve and generalize PCA based denoising methods. However, this is beyond the scope of this work.Nonetheless, the term denoising must be put in right perspective. Noise is not only represented in a limited number of principal components that can be canceled upon request. Indeed, in practice, all principal components, the eigenvalues and eigenvectors, are corrupted by noise to some degree. Some (or all) significant eigenvalues might be indistinguishable from the noise spectrum in case of low SNR and large γ. Hence, denoising techniques can remove some of the principal components describing the noise-free signal. Next, eigenvalues distinct from the noise bulk are biased by a coherent repulsion of the significant eigenvalues by all the pure noise eigenvalues.”
With respect to claim 2, Veraart discloses the computer-accessible medium of claim 1, wherein the number of the MR coils is a subset of a total number of the MR coils in the MR apparatus (See “Experiment” section, subset data, pg. 9).
With respect to claim 3, Veraart discloses the computer-accessible medium of claim 1, wherein the number of the MR coils is a total number of the MR coils in the MR apparatus (See “Experiment”section, pg. 9, coils of the MRI are utilized). 
With respect to claim 4, Veraart discloses the computer-accessible medium of claim 1, wherein the computer arrangement is configured to generate the MR information by denoising each of the MR images based on at least one of (i) the at least one other of the MR images, (li) every one of the MR images (See “Denoising” section, images and data are utilizedas part of the denoising procedure). 
With respect to claim 6, Veraart discloses the computer-accessible medium of claim 1, wherein the number of the MR images is further based on a real part of a signal and an imaginary part of a signal produced using the MR coils (See complex values, imags, parameters, “Data” section, see Intro. 2nd paragraph. See “Theory” section).

With respect to claim 8, Veraart discloses the computer-accessible medium of claim 7, wherein the reconstruction procedure is a denoising procedure (see Abstract, Title, denoising using random matrix theory).
With respect to claim 9, Veraart discloses the computer-accessible medium of claim 8, wherein the denoising procedure is arandom matrix theory procedure (see Abstract, Title, denoising using random matrix theory).
With respect to claim 10, Veraart discloses the computer-accessible medium of claim 1, wherein the computer arrangement is configured to generate the at least one denoised MR image using a reconstruction procedure (see Abstract, Title, denoising using random matrix theory).
With respect to claim 11, Veraart discloses the computer-accessible medium of claim 10, wherein the reconstruction procedure is at least one of (i) an adaptive-combine reconstruction procedure, or (ii) a denoising procedure (see Abstract, Title, denoising using random matrix theory).
With respect to claim 12, Veraart discloses the computer-accessible medium of claim 1, wherein the number of the MRI images is based on a MR imaging procedure being performed using the MR apparatus (See “Experiment” section, pg. 9).
With respect to claim 13, Veraart discloses the computer-accessible medium of claim 12, wherein the MR imaging procedure is at least one of (i) diffusion imaging procedure, (ii) perfusion MR imaging, (iii) functional MR imaging, (iv) MR imaging 
With respect to claim 14, Veraart discloses the computer-accessible medium of claim 1, wherein the computer arrangement is configured to generate the MR imaging information by decorrelating noise using a plurality of MR coil combinations (See “Principal component analysis (PCA)” section. Pg. 4).
With respect to claim 17, Veraart discloses the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to generate the MR imaging information based on an estimated coil sensitivity for each of the MR coils (See “Ground truth” section, coil sensitivity maps).
With respect to claim 18, Veraart discloses the computer-accessible medium of claim 1, wherein the computer arrangement is configured to generate the MR imaging information using a phase estimation procedure (See “Simulated dMRI data” phase factor, pg. 8).
With respect to claim 19, Veraart discloses the computer-accessible medium of claim 18, wherein the phase estimation procedure is configured to estimate a phase using one or a few principal components from a matrix constructed based on a sliding window (see “Data” section, in which sliding window procedure is used). 
With respect to claim 62, Veraart discloses the computer-accessible medium of claim 1, wherein the phase unwinding procedure is performed to improve a performance of random matrix theory (“RMT”) denoising or reconstruction for generating the at least one denoised MR image (See Title, Abstract, “Diffsion MRI noise mapping using RMT).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veraart et al. “Diffusion MRI noise mapping using random matrix theory” Magnetic Resonance Med. Vol. 76(5), November 2016 in view of applicant own admission in the specification.
With respect to claim 15, 16 Veraart discloses the CRM as disclosed above, but fails to explicitly teach, wherein the computer arrangement is configured to generate the MR imaging information using a Nyquist ghost correction procedure or that the Nyquist ghost correction procedure is based on odd scan lines and even scan lines.
	However, the applicant in the specification explicitly discloses that “Exemplary Nyquist Ghost Correction. An exemplary Nyquist ghost correction procedure can be performed by adjusting odd/even lines through the application of a linear phase that can be estimated from line scans. (See, e.g.. Reference 38).”  
	Therefore, it would have been obvious to one skilled in the art before the effective filling data to modify Veraard such that Nyquist ghost correction using odd/even scan lines will be used as part of the denoising procedure, because as established by the applicant, it is well known in the art and therefore obvious.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Veraart et al. “Diffusion MRI noise mapping using random matrix theory” Magnetic Resonance Med. Vol. 76(5), November 2016.
With respect to claim 61, Veraart discloses the computer-accessible medium of claim1.
However, Veraart fails to teach:
wherein the computer arrangement is configured to generate the MR imaging information using a phase unwinding procedure, and wherein the phase unwinding procedure includes a joint redundancy in at least one phase and at least one measurement over all the MR coils.
Tan discloses an MR imaging method to acquire MR data in in multiple shots in
which the framework includes a phase and coil correction unwinding steps for the multiple coils and multiple shots of data acquired (see para. 0063, see Fig. 5)
It would have been obvious to one skilled in the art before the effective filing date
to generate the MR imaging information using a phase unwinding procedure, and

phase and at least one measurement over all the MR coils as disclosed by Tan in order
to increase the signal to noise ratio SNR (see para. 0003, Tan).

Response to Arguments
Applicant’s arguments with respect to claim(s) dated 12/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793